PD-1564-14
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                             Transmitted 1/12/2015 12:00:00 AM
JANUARY 16, 2015
                                                                                Accepted 1/16/2015 4:11:22 PM
                                         NO. PD-1564-14                                           ABEL ACOSTA
                                                                                                          CLERK

LESTER RAY GUY                                        *   IN THE COURT OF
     Petitioner                                       *

VS.                                                   *   CRIMINAL APPEALS
                                                      *

THE STATE OF TEXAS                                    *
     Respondent                                       *   AT AUSTIN, TEXAS




                   MOTION FOR EXTENSION OF TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

        COMES NOW, LESTER RAY GUY, Appellant, and files this Motion for an Extension in

which to file a Petitioner for Discretionary Review. In support of this motion, Petitioner shows the

Court the following:

                                                I.

        The Petitioner’s appeal was affirmed by the Third Court of Appeals on October 22, 2014.

Motion for Rehearing and Rehearing En Banc were denied on December 11, 2014. Appellant’s

P.D.R. is therefore due by January 9, 2015. Petitioner has requested untimely pro se extensions, but

counsel has requested no previous extensions.

                                                II.

        Pursuant to Texas Rules of Appellate Procedure 68.2(c) Petitioner would hereby request an

extension of time in which to file his P.D.R.

                                                III.

        Attorney for the Petitioner would further show the Court that he has been diligent in

preparing Appellant’s application in this case. Due to counsel’s trial and appellate schedule he has
not been able to complete the research and drafting of the application, and would therefore request

this extension so that he may timely do so. Counsel is finishing a death penalty appeal to this Court

and is unable to complete this application by the required date.

       WHEREFORE, Appellant prays the Court grant this Motion and extend the deadline for

filing the Petitioner ’s PDR to February 9, 2015


                                                      Respectfully Submitted,

                                                      ARIEL PAYAN
                                                      Attorney at Law
                                                      1012 Rio Grande
                                                      Austin, Texas 78701
                                                      (512) 478-3900
                                                      (512) 472-4102 (fax)
                                                      Arielpayan@hotmail.com

                                                         /s/ Ariel Payan
                                                      ARIEL PAYAN
                                                      State Bar No. 00794430


                                  CERTIFICATE OF SERVICE


        By my signature above I hereby certify that a true and correct copy of the above and
foregoing Motion for Extension of Time to File Petition for Discretionary Review has been
delivered to the Criminal District Attorney, on January 9, 2015.